Mr. Ch. J. Murray
delivered the opinion of the Court.
Mr. J. Heydeneeldt and Wells concurred.
It is well settled that a juror cannot be allowed to impeach his own verdict. The reason of this wholesome rule of law is too obvious to require any explanation.
The Court below erred in setting aside the verdict of the jury, and granting a new trial, upon the affidavit of a juror of his own and his fellow juror’s misconduct.
Aside from this, there appears to have been a conflict of testimony, and the jury having passed upon the facts, it was improper to disturb their verdict, except upon sufficient legal reasons.
The order for a new trial is reversed, with costs.